Name: COMMISSION REGULATION (EC) No 1281/95 of 6 June 1995 suspending Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94, (EC) No 2162/94 and (EC) No 2477/94 opening standing invitations to tender for the export of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: plant product;  trade policy;  agricultural policy;  trade
 Date Published: nan

 No L 124/30 I EN Official Journal of the European Communities 7. 6. 95 COMMISSION REGULATION (EC) No 1281/95 of 6 June 1995 suspending Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94 , (EC) No 2162/94 and (EC) No 2477/94 opening standing invitations to tender for the export of cereals held by the intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas for economical reasons, it is appropriate to suspend the period during which the invitations to tender under Commission Regulations (EC) No 953/94 (% (EC) No 1077/94 ( «), (EC) No 1078/94 Q, (EC) No 1080/94 (8), (EC) No 2162/94 (9), (EC) No 2477/94 (l0), as last amended by Regulation (EC) No 1019/95 ("), remain open ; HAS ADOPTED THIS REGULATION : Article 1 The tenders under Regulations (EC) No 953/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1080/94, (EC) No 2162/94 and (EC) No 2477/94 are hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . l) OJ No L 349, 31 . 12. 1994, p. 105. 3) OJ No L 191 , 31 . 7. 1993, p. 76. ") OJ No L 21 , 26. 1 . 1994, p. 1 . ^ OJ No L 108 , 29. 4. 1994, p . 4. j OJ No L 120, 11 . 5. 1994, p. 9. ") OJ No L 120 , 11 . 5. 1994, p. 12. 8) OJ No L 120, 11 . 5. 1994, p . 18 . 9) OJ No L 230, 3. 9. 1994, p. 3. 10) OJ No L 264, 14. 10 . 1994, p. 11 . ") OJ No L 103, 6. 5. 1995, p . 18 .